
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6


SEAN T. PROSSER (CA SBN 163903)
TYSON E. MARSHALL (CA SBN 222488)
MORRISON & FOERSTER LLP
12531 High Bluff Drive, Suite 100
San Diego, California 92130-2040
Telephone: (858) 720-5100
Facsimile: (858) 720-5125
sprosser@mofo.com

JORDAN ETH (CA SBN 121617)
DOROTHY L. FERNANDEZ (CA SBN 184266)
MORRISON & FOERSTER LLP
425 Market Street
San Francisco, California 94105-2482
Telephone: (415) 268-7000
Facsimile: (415) 268-7522
jeth@mofo.com

Attorneys for Nominal Defendant WIRELESS FACILITIES,
INC.; Individual Defendants THOMAS A. MUNRO, DANIEL
STOKELY, ERIC DEMARCO, DAVID A. GARRISON,
FRANKIE FARJOOD, DAVID LEE, WILLIAM A. OWENS,
BANDEL CARANO, JAMES R. EDWARDS, SCOTT FOX,
DEANNA H. LUND, ANDREW M. LEITCH, LAURA
SIEGAL, NAOMI D. WHITACRE, GEORGE
WOZENCRAFT, and WILLIAM MAZILLY; and Specially
Appearing Defendants FARZAD GHASSEMI, GREGORY
JACOBSEN, SCOTT I. ANDERSON, SCOT JARVIS, and
WILLIAM HOGLUND

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

IN RE WIRELESS FACILITIES, INC.,   Case No. 04-CV-1663 JAH (NLS) DERIVATIVE
LITIGATION         STIPULATION AND AGREEMENT OF
SETTLEMENT OF DERIVATIVE CLAIMS This Document Relates to:    
ALL ACTIONS.
 
 

        This Stipulation and Agreement of Settlement of Derivative Claims
("Stipulation"), to be effective as of January 5, 2010, is made and entered into
pursuant to Rule 23.1 of the Federal Rules of Civil Procedure. This Stipulation
contains the terms of a settlement (the "Settlement") among Settling Defendants
and Plaintiffs(1), for themselves and derivatively on behalf of Kratos Defense &
Security Solutions, Inc. (formerly known as Wireless Facilities, Inc.) ("Kratos"
or the "Company"), in connection with In re Wireless Facilities, Inc. Derivative
Litigation, Master File No. 04-CV-1663 JAH (NLS) (the "Federal Action"),
currently pending in this Court, and In re Wireless Facilities, Inc. Derivative
Litigation, GIC 834253 (the "State Action"), currently pending in the Superior
Court of the State of California, County of San Diego (collectively, the
"Derivative Actions").

--------------------------------------------------------------------------------

(1)Unless otherwise defined herein, capitalized words or terms have the meaning
as set forth below in the "Definitions" section.

--------------------------------------------------------------------------------



        The Stipulation is intended by the Settling Parties to fully, finally,
and forever resolve, discharge, and settle the Released Claims and the
Derivative Actions upon and subject to the terms and conditions hereof and
subject to the approval of the Court.

I.     THE DERIVATIVE ACTIONS

        On August 4, 2004, Kratos announced, following an extensive analysis of
its contingent tax liabilities, its intention to restate its financial
statements for fiscal years ended 2000 through 2003 to accrue for certain
foreign tax contingencies. Kratos preliminarily estimated an aggregate increase
of expenses between $10 and $12 million for those three years. Kratos also
announced that it would consider other adjustments related to issues identified
as immaterial in prior years.(2)

--------------------------------------------------------------------------------

(2)On September 20, 2004, Kratos filed its FY:03 Form 10-K/A, which detailed the
announced restatement. In the restatement, Kratos made an approximately
$11 million adjustment for tax contingencies, in line with its August 4, 2004
estimate, as well as additional adjustments totaling approximately $30 million
over the three-year period.

        The day after the Company's August 4 announcement, and roughly a month
before it released further details of the restatement, the first of fourteen
lawsuits—ten federal securities class actions, two federal derivative actions,
and two state derivative actions—was filed. The ten securities class actions
were subsequently consolidated into a single action before this Court—In re
Wireless Facilities, Inc. Securities Litigation, Master File No. 04-CV-1589 JAH
(NLS) (S.D. Cal) (the "2004 Federal Class Action").(3) Similarly, in 2005 the
two federal derivative lawsuits, brought separately by Federal Plaintiffs
Michael Roth and Rosario Pedicini, were consolidated into the Federal Action.
The two state derivative lawsuits, brought separately by State Plaintiffs Mary
Beth Joseph and Robert Casden, were consolidated into the State Action.(4)

--------------------------------------------------------------------------------

(3)On September 3, 2008, this Court preliminarily approved settlement of the
2004 Federal Class Action. On January 13, 2009, following a motion by the
parties, this Court granted final approval of the proposed settlement terms,
issued its final judgment on the matter, and entered an order dismissing the
case with prejudice.

(4)Prior to any response by the defendants to the State Action, the matter was
stayed (and remains so) by the San Diego Superior Court pending resolution of
the Federal Action.

        In March 2005, Federal Plaintiffs filed their Consolidated Verified
Shareholder Derivative Complaint ("Consolidated Complaint") against sixteen
current or former officers, directors, and employees of Kratos.(5) Federal
Plaintiffs alleged that these individuals failed to properly account for foreign
tax contingencies, failed to exercise appropriate oversight, engaged in unlawful
insider trading, and breached their fiduciary duties to the Company. Federal
Plaintiffs asserted eight causes of action in their original Consolidated
Complaint, which were related to the Company's announcement that it would
restate its financial statements for fiscal years 2000 to 2003. The claims were
also related to Federal Plaintiffs' allegation that the defendants knew about
material misstatements in the Company's accounting.

--------------------------------------------------------------------------------

(5)In addition, Kratos was named as a nominal defendant.

        In May 2005, six of the individual defendants named in the Consolidated
Complaint—Messrs. Gregory ("Jacobsen"), Farzad Ghassemi ("Ghassemi"), William
Hoglund ("Hoglund"), Scott I. Anderson ("Anderson"), Scot Jarvis ("Jarvis"), and
William Owens ("Owens")—filed a motion to dismiss for lack of personal
jurisdiction. The other individual defendants moved to dismiss the Consolidated
Complaint for failure to allege adequately the elements of the causes of action.
Additionally, Kratos moved to dismiss based on Federal Plaintiffs' purported
failure to either make a pre-suit demand or plead with particularity why demand
was excused. The Company also moved for a

2

--------------------------------------------------------------------------------



temporary stay pending resolution of the 2004 Federal Class Action. At the
request of this Court, in March 2006, all of the defendants withdrew their
respective motions without prejudice so that the Court could first determine its
jurisdiction over the Specially Appearing Defendants.

        Federal Plaintiffs deposed and propounded interrogatories upon those
defendants who moved to dismiss for lack of personal jurisdiction. On March 20,
2007, the Court granted the motion as to Messrs. Jacobsen, Ghassemi, Hoglund,
Anderson, and Jarvis, dismissing them from the case. However, the Court
determined that it had jurisdiction over Mr. Owens.

        On March 12, 2007, Kratos announced that it was conducting an internal
investigation into its historical stock option grant practices going back to
1998. Kratos also announced that it had identified some option "grants issued
between 1998 and 2003 that require[d] further review because their historical
measurement dates appear[ed] incorrect and [were] expected to result in
adjustments affecting previously issued financial statements." The announcement
stated that it was likely that Kratos would restate its financial statements for
fiscal years 2000 to 2005.

        On March 27, 2007, two weeks after the Company's public announcement
that it was conducting the internal stock option review, Federal Plaintiffs
filed their Verified Consolidated Amended Shareholder Derivative Complaint for
violations of California Corporations Code, Breach of Fiduciary Duty, Abuse of
Control, Gross Mismanagement, Waste of Corporate Assets, Unjust Enrichment,
Violations of the Sarbanes-Oxley Act of 2002, Accounting, Recission and
Constructive Trust ("Amended Complaint") against all of the individuals
originally named in the prior Consolidated Complaint, including those previously
dismissed for lack of jurisdiction. Federal Plaintiffs also added nine new
defendants, including William Mazilly ("Mazilly"), who asserted that he was a
resident of Louisiana.

        The Amended Complaint contains the original financial reporting and
accounting allegations regarding the 2004 restatement and added new allegations
that certain defendants "backdated" or "springloaded" employee stock option
grants so that the options were granted at less than fair market value. Federal
Plaintiffs asserted five new causes of action in the Amended Complaint, each
relating to the Company's announcement that it was conducting an internal
investigation into its stock option grant practices.(6)

--------------------------------------------------------------------------------

(6)In April 2007, purported Kratos stockholder Eamen Hameed filed a federal
derivative complaint purportedly on behalf of Kratos and against a subset of the
same current and/or former officers and directors named in the Federal and State
Actions—Hameed v. Tayebi, No. 07-CV-0680 BTM (RBB) (S.D. Cal.) (the "Hameed
Action"). The Hameed Action arose from Kratos' March 2007 announcement that it
was conducting the internal stock option review and alleged that certain
defendants allowed company insiders to backdate stock option grants, so that
stock options were priced below fair market value on the day they were actually
granted, and that as a result, Kratos' relevant U.S. Securities and Exchange
Commission ("SEC") filings were false and misleading. On August 18, 2008, Hameed
voluntarily dismissed the Hameed Action pursuant to Federal Rule of Civil
Procedure 41(a). Additionally, in November 2007, a consolidated federal class
action securities lawsuit—In re Wireless Facilities, Inc. Securities Litigation
II, Master File No. 07-CV-00482-BTM (NLS) (S.D. Cal.) (the "2007 Federal Class
Action")—was filed in this Court, alleging that Kratos backdated or springloaded
employee stock option grants. On September 3, 2008, this Court preliminarily
approved settlement of the 2007 Federal Class Action. On December 19, 2008, this
Court granted final approval of the proposed settlement terms, issued its final
judgment on the matter, and entered an order dismissing the case with prejudice.

        On July 2, 2007, the five defendants previously dismissed for lack of
personal jurisdiction, joined now by Mr. Mazilly, moved to dismiss the Amended
Complaint on the ground that the Court still lacked jurisdiction over them
despite the new stock option allegations. Again, the remaining defendants were
not required to respond to the Amended Complaint until the Court determined the
jurisdictional issues. Federal Plaintiffs opposed the motion to dismiss on
September 25, 2007.

3

--------------------------------------------------------------------------------



        On February 26, 2008, the Court granted the jurisdictional motion to
dismiss as to the previously-dismissed defendants. However, the Court determined
that it had jurisdiction over Mr. Mazilly. Federal Plaintiffs subsequently moved
the Court, pursuant to Federal Rule of Civil Procedure 54(b), for certification
and entry of final judgment of the Court's February 2008 Order so that Federal
Plaintiffs might appeal the Order to the Ninth Circuit Court of Appeals. The
defendants to the Federal Action took no position with respect to Federal
Plaintiffs' Rule 54(b) motion, but instead requested that in the event the Court
granted the motion and certified the jurisdictional Order, that the Court stay
all proceedings in the matter unrelated to personal jurisdiction pending the
appeal.

        On July 10, 2008, the Court granted Federal Plaintiffs' motion for
certification, but held that a stay of all unrelated proceedings was premature
at that time. On August 12, 2008, Federal Plaintiffs filed a notice of appeal of
the jurisdictional order.

        On August 25, 2008, in an effort to resolve the Derivative Actions, the
Settling Parties mediated the matters before Judge Daniel Weinstein (Ret.) of
JAMS. While a settlement agreement was not reached during the mediation, the
Settling Parties, along with the assistance of the mediator, continued to pursue
extensive good-faith settlement negotiations. In addition, certain of the
Settling Parties participated in further in-person meetings with the mediator in
February 2009. While a settlement agreement was not reached following the
February 2009 meetings, the Settling Parties, along with the assistance of the
mediator, continued to pursue additional extensive good-faith settlement
negotiations. In October 2009, the Settling Parties agreed in principle to
settle the Derivative Actions on terms set forth in this Stipulation and subject
to Court approval.

II.    PLAINTIFFS' CLAIMS AND BENEFITS OF SETTLEMENT

        Plaintiffs believe that the claims asserted in the Derivative Actions
have merit. However, Plaintiffs' Counsel recognize and acknowledge the expense
and length of continued proceedings necessary to prosecute the Derivative
Actions on behalf of Kratos through at least one appeal and potentially through
trial. Plaintiffs' Counsel have conducted an investigation of the claims
asserted in the Derivative Actions, including research of publicly available
information and review of certain documents requested by and provided to
Plaintiffs' Counsel by Kratos and certain defendants. Plaintiffs' Counsel also
have taken into account the uncertain outcome and the risk of any litigation,
especially in complex actions such as the Derivative Actions, as well as the
difficulties and delays inherent in such litigation. Plaintiffs' Counsel also
are mindful of the inherent problems of proof of, and possible defenses to, the
causes of action asserted in the Derivative Actions. Plaintiffs' Counsel believe
that the Settlement set forth in this Stipulation confers substantial benefits
upon, and is in the best interest of, Kratos, its shareholders, and Plaintiffs.

III.  SETTLING DEFENDANTS' DENIAL OF WRONGDOING AND LIABILITY

        The Settling Defendants have denied and continue to deny each and all of
the claims and contentions alleged in the Derivative Actions. The Individual
Defendants expressly have denied and continue to deny all charges of wrongdoing
or liability against them or any of them arising out of any of the conduct,
statements, acts, or omissions alleged, or that could have been alleged, in the
Derivative Actions. The Individual Defendants also have denied and continue to
deny, inter alia: (i) that they violated the federal securities laws, violated
state law, or breached their fiduciary duties; (ii) the allegations that Kratos
has suffered damage; (iii) that the price of Kratos securities was artificially
inflated by reason of alleged misrepresentations, non-disclosures, or otherwise;
(iv) that Kratos was harmed by any of the conduct alleged in the Derivative
Actions; and (v) that a majority of the Board of Kratos was not independent and
disinterested during the relevant periods.

        Nonetheless, the Settling Defendants have concluded that further conduct
of the Derivative Actions would be protracted, expensive, and distracting to
themselves, Kratos, and its management, and

4

--------------------------------------------------------------------------------




that it is desirable and beneficial to them that the Derivative Actions be fully
and finally settled in the manner and upon the terms and conditions set forth in
this Stipulation, in order to limit further expense, inconvenience, and
distraction, and to dispose of the burden of protracted litigation. The Settling
Defendants have also taken into account the uncertainty and risks inherent in
any litigation, especially in complex cases like these Derivative Actions.
Kratos has determined that it is in its best interest to enter into this
Stipulation because Kratos will receive substantial benefits from the
agreed-upon Settlement.

IV.    TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among
Plaintiffs (on behalf of themselves and derivatively on behalf of Kratos),
nominal defendant Kratos, and the Individual Defendants, by and through their
respective counsel or attorneys of record, that, subject to the approval of the
Court, the Derivative Actions and the Released Claims shall be finally and fully
compromised, settled, and released, and the Derivative Actions shall be
dismissed with prejudice as to the Settling Parties, upon and subject to the
terms and conditions of the Stipulation, as follows:

        1.    Definitions    

        As used in this Stipulation, the following terms have the meanings
specified below:

        1.1   "Court" means the United States District Court for the Southern
District of California.

        1.2   "Current Kratos Stockholders"—for purposes of publication of the
Summary Notice of Pendency and Settlement of Derivative Actions and the Notice
of Pendency and Settlement of Derivative Actions—means all record and beneficial
owners of Kratos capital stock of all classes and series on the date the
Stipulation is executed.

        1.3   "D&O Insurers" means Kratos' applicable director and officer
liability coverage insurance providers.

        1.4   "Effective Date" means the first date by which all of the events
and conditions specified in ¶8.1 of this Stipulation have been met and have
occurred.

        1.5   "Federal Plaintiffs" means Rosario Pedicini and Michael Roth.

        1.6   "Fees and Expenses Payment" means the payment of Plaintiffs'
Counsels' attorneys' fees and expenses as contemplated by ¶¶5.1-5.3 of the
Stipulation.

        1.7   "Final" means the latest of: (a) the date of final affirmance on
an appeal of the Judgment, the expiration of the time for a petition for or a
denial of a writ of certiorari to review the Judgment and, if certiorari is
granted, the date of final affirmance of the Judgment following review pursuant
to that grant; (b) the date of final dismissal of any appeal from the Judgment
or the final dismissal, denial or withdrawal of any proceeding on certiorari to
review the Judgment; or (c) if no appeal is filed, the expiration date of the
applicable time to file a notice of appeal from the Judgment.

5

--------------------------------------------------------------------------------



        1.8   "Independent Director" means a member of Kratos' Board of
Directors (the "Board") that: (a) has not been employed by the Company or its
subsidiaries or affiliates within the last three calendar years; (b) has not
received, during the current calendar year or any of the three immediately
preceding calendar years, remuneration, other than de minimis remuneration, as a
result of service as or compensation paid to an entity affiliated with an
individual who serves as an advisor, consultant, or legal counsel to the Company
or to a member of its senior management, except for such compensation received
in his or her capacity as a director of the Company;(7) (c) has no personal
service contract(s) with the Company, or with any member of its senior
management; (d) is not a current executive officer of a customer of the Company;
(e) is not a director, trustee, or officer with a not-for-profit entity that
receives significant contributions from the Company; (f) during the current
calendar year or any of the three immediately preceding calendar years, has not
had any business relationship with the Company for which the Company has been
required to make disclosure under Regulation S-K of the Securities and Exchange
Commission, other than for service as a director or for which relationship no
more than de minimis remuneration was received in any one such year; provided,
however, that the need to disclose any relationship that existed prior to a
director joining the Board shall not in and of itself render the director
non-independent; (g) is not employed by a public company at which an executive
officer of the Company is a member of such other company's compensation
committee; (h) has not had any of the relationships described above, with any
controlled affiliate of the Company; and (i) is not a member of the immediate
family of any person who fails to satisfy the criteria described above.

--------------------------------------------------------------------------------

(7)A director is deemed to have received remuneration (other than as a director,
including remuneration provided to a non-executive Chairman of the Board or
Committee Chairman) if remuneration, other than de minimis remuneration, was
paid by the Company, its subsidiaries or affiliates, to any entity, in which the
director has a beneficial ownership interest of 5% or more, or to an entity by
which the director is employed or self-employed other than as a director.
Remuneration is deemed de minimis if such remuneration is less than $60,000 in
any calendar year, or if such remuneration is paid to an entity, it: (i) did not
for the calendar year exceed the lesser of $1 million, or 5% of the gross
revenues of the entity; and (ii) did not directly result in a material increase
in the compensation received by the director from that entity.

        1.9   "Individual Defendants" means Masood Tayebi, Thomas A. Munro,
Terry M. Ashwill, Daniel G. Stokely, Eric Demarco, David A. Garrison, Frankie
Farjood, Massih Tayebi, David Lee, William A. Owens, Bandel L. Carano, James R.
Edwards, Scott Fox, Deanna H. Lund, Andrew M. Leitch, Laura Siegal, Naomi D.
Whitacre, William Bradford Weller, George Wozencraft, and William Mazilly.
"Individual Defendants" includes Specially Appearing Defendants Farzad Ghassemi,
Gregory Jacobsen, Scott I. Anderson, Scot Jarvis, and William Hoglund.(8)

--------------------------------------------------------------------------------

(8)In March 2007 and again in February 2008, the Court dismissed Specially
Appearing Defendants Gregory Jacobsen, Farzad Ghassemi, William Hoglund, Scott
Anderson, and Scot Jarvis from the Federal Action for lack of personal
jurisdiction. Federal Plaintiffs subsequently moved the Court, pursuant to
Federal Rule of Civil Procedure 54(b), for certification and entry of final
judgment of the Court's February 2008 Order dismissing the non-residents for
lack of personal jurisdiction. On July 10, 2008, the Court granted Federal
Plaintiffs' motion for certification. On August 12, 2008, Federal Plaintiffs
filed their Notice of Appeal of the February 2008 Order. Due to the ongoing
efforts to resolve this matter, and under the direction and supervision of the
assigned Ninth Circuit mediator, Federal Plaintiffs have not yet filed their
opening appellate brief. By entering into this Stipulation, the Specially
Appearing Defendants do not waive, and explicitly reserve, any argument that
they might have or that they have made that California federal or state courts
lack personal jurisdiction over them as to the Derivative Actions or any other
matter. For purposes of this Stipulation, the Specially Appearing Defendants
will waive personal jurisdiction for the limited purpose to effectuate the
Settlement and Judgment.

6

--------------------------------------------------------------------------------



        1.10 "Individual Defendant Releasees" means Individual Defendants and
each of their past, present, or future directors, officers, employees, partners,
insurers, co-insurers, reinsurers, principals, agents, controlling shareholders,
attorneys, accountants or auditors, advisors, investment advisors, personal or
legal representatives, predecessors, successors, parents, subsidiaries,
divisions, joint ventures, assigns, spouses, heirs, related or affiliated
entities, immediate family, and any trusts in which Individual Defendant
Releasees, or any of them, are the settlors or which are for the benefit of any
Individual Defendant Releasees and/or members of their/his/her immediate family,
and any entities in which Individual Defendants, or any of them, have a
controlling interest (directly or indirectly).

        1.11 "Judgment" means the Final Judgment and Order of Dismissal to be
rendered by the Court, substantially in the form attached hereto as Exhibit A,
or as modified pursuant to the written agreement of the Settling Parties.

        1.12 "Kratos" or the "Company" means nominal defendant Kratos Defense &
Security Solutions, Inc. (formally known as Wireless Facilities, Inc.), a
Delaware corporation with its principal place of business in San Diego,
California, including any of its predecessors, successors, parents,
subsidiaries, divisions, affiliates or related affiliates, and assigns.

        1.13 "Kratos' Counsel" means the law firm of Morrison & Foerster LLP.

        1.14 "Kratos Releasees," which does not include Individual Defendant
Releasees, means Kratos and each of its past, present, or future directors,
officers, employees, partners, insurers,(9) co-insurers, reinsurers, principals,
agents, controlling shareholders, attorneys, accountants or auditors, advisors,
investment advisors, personal or legal representatives, predecessors,
successors, parents, subsidiaries, divisions, joint ventures, assigns, spouses,
heirs, related or affiliated entities, immediate family, and any trusts in which
the Kratos Releasees, or any of them, are the settlors or which are for the
benefit of any Kratos Releasees and/or members of their/his/her immediate
family, and any entities in which Kratos has a controlling interest (directly or
indirectly).

--------------------------------------------------------------------------------

(9)In April 2009, Kratos commenced litigation against Federal Insurance Company
("Federal") for breach of contract, breach of implied warranty, tortious breach
of the covenant of good faith and fair dealing, and declaratory relief—Kratos
Defense & Security, Inc. v. Federal Insurance Co., 2:09-cv-03462-FMC-PJWx (C.D.
Cal.). That case, which arose out of Federal's alleged wrongful refusal to cover
defense costs and other losses suffered by Kratos resulting from several
lawsuits and government investigations, including the Derivative Actions, is
currently pending in the United States District Court, Central District of
California. Notwithstanding this Stipulation, Kratos and its insurance carriers
issuing policies for Kratos for the policy period of November 3, 2003 to
November 3, 2004 do not waive or in any way release Federal, whether based on
the litigation currently against it or otherwise, or any other insurance carrier
issuing policies for Kratos for the period of December 3, 2006 to December 3,
2007, for any matter whatsoever.

        1.15 "Kratos Stockholders" means all past or present record and
beneficial owners of Kratos capital stock of all classes and series through the
date the Judgment become Final.

        1.16 "Person" means a natural person, individual, corporation,
partnership, limited partnership, limited liability company, association, joint
venture, joint venturer, joint stock company, estate, legal representative,
trust, unincorporated association, government or any political subdivision or
agency thereof, and any business or legal entity and, as applicable, their/its
respective spouses, heirs, executors, administrators, predecessors, successors,
representatives, or assignees.

        1.17 "Plaintiffs" collectively means Federal Plaintiffs Rosario Pedicini
and Michael Roth, and State Plaintiffs Mary Beth Joseph and Robert Casden,
individually and on behalf of their successors, spouses, heirs, executors,
administrators, and assigns, and on behalf of Kratos.

7

--------------------------------------------------------------------------------



        1.18 "Plaintiffs' Counsel" means the law firms of Robbins Umeda LLP and
Faruqi & Faruqi, LLP. Plaintiffs' Counsel is Co-Lead Counsel for both State and
Federal Plaintiffs in the Derivative Actions.

        1.19 "Plaintiff Releasees" means each of Plaintiffs and each of their
past, present, or future directors, officers, employees, partners, insurers,
co-insurers, reinsurers, principals, agents, controlling shareholders,
attorneys, accountants or auditors, advisors, investment advisors, personal or
legal representatives, predecessors, successors, parents, subsidiaries,
divisions, joint ventures, assigns, spouses, heirs, related or affiliated
entities, immediate family, and any trust of which any Plaintiff Releasees, or
any of them, are the settlors or which is for the benefit of any Plaintiff
Releasees and/or members of their/his/her immediate family, and any entity in
which Plaintiffs, or any of them, have a controlling interest (directly or
indirectly).

        1.20 "Released Claims" means any and all claims or causes of action,
demands, rights, liabilities, suits, debts, obligations, and causes of action of
every nature and description whatsoever, known or unknown (including Unknown
Claims as defined herein), contingent or absolute, mature or unmature,
discoverable or undiscoverable, whether concealed or hidden asserted
derivatively on behalf of Kratos, or that could have been asserted directly by
the Settling Parties, derivatively on behalf of Kratos, or by Kratos itself
based upon, arising out of, or related to the allegations, facts, transactions,
or claims in the Derivative Actions, and any claims in connection with, based
upon, or arising out of, or relating to the Settlement.

        1.21 "Settlement" means the terms and conditions set forth in the
Stipulation.

        1.22 "Settling Defendants" means Kratos and each of Individual
Defendants.

        1.23 "Settling Parties" means Kratos, Plaintiffs (on behalf of
themselves and Kratos), and each of Individual Defendants.

        1.24 "Specially Appearing Defendants" means dismissed defendants Farzad
Ghassemi, Gregory Jacobsen, Scott I. Anderson, Scot Jarvis, and William Hoglund.

        1.25 "State Plaintiffs" means Mary Beth Joseph and Robert Casden.

        1.26 "Stipulation" means this Stipulation and Agreement of Settlement of
Derivative Claims, including any recitals and/or exhibits attached hereto.

        1.27 "Unknown Claims" means any Released Claims that a Person, including
Plaintiffs, may not know or suspect to exist in his, her, or its favor at the
time of the release of Kratos and Individual Defendants which, if known by him,
her or it, might have affected his, her, or its settlement and release, or might
have affected his, her, or its decision not to object to this Settlement. With
respect to any and all Released Claims, the Settling Parties stipulate and agree
that, upon the Effective Date, Plaintiffs, Kratos Stockholders, and Kratos shall
waive and by operation of the Judgment shall have waived, the provisions,
rights, and benefits of California Civil Code §1542, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.

        Plaintiffs, Kratos Stockholders, and Kratos shall expressly waive, and
by operation of the Judgment shall have expressly waived, any and all
provisions, rights, and benefits conferred by any law of any state or territory
of the United States, or principle of common law, which is similar, comparable,
or equivalent to California Civil Code §1542. Plaintiffs, Kratos Stockholders,
and Kratos may hereafter discover facts in addition to or different from those
which they now know or believe to be true with respect to the Released Claims,
but Plaintiffs, Kratos Stockholders, and Kratos shall expressly fully, finally,
and forever settle and release and, upon the Effective Date, shall be deemed to
have, and by

8

--------------------------------------------------------------------------------



operation of the Judgment shall have, fully, finally, and forever settled and
released, any and all Released Claims, known or unknown, suspected or
unsuspected, contingent or non-contingent, whether or not concealed or hidden,
which now exist, or have existed, upon any theory of law or equity now existing
or coming into existence in the future, including, but not limited to, conduct
which is negligent, intentional, with or without malice, or a breach of any
duty, law, or rule, without regard to the subsequent discovery or existence of
such different or additional facts. Plaintiffs acknowledge that the foregoing
waiver was separately bargained for and a key element of the Settlement of which
this release is a part.

2.     Return of Stock Options

        In connection with the Settlement of the Derivative Actions, the
individuals identified immediately below agree to provide the following
consideration to Kratos within thirty days from the date the Judgment become
Final.

        2.1   Masood Tayebi and Massih Tayebi agree to forfeit, collectively, a
total of 50,000 shares of Kratos stock to Kratos.

        2.2   Scott I. Anderson agrees to forfeit a total of 2,000 shares of
Kratos stock to Kratos.

        2.3   Scot Jarvis agrees to forfeit a total of 2,000 shares of Kratos
stock to Kratos.

        2.4   Farhad Farjood agrees to forfeit to Kratos any and all claims
relating to 10,000 options to purchase shares of Kratos stock.

        2.5   To the extent that William Bradford Weller still owns or controls
any options to purchase shares of Kratos stock, he agrees to forfeit to Kratos
any and all claims relating to 10,000 options to purchase shares of Kratos
stock, or all options to purchase shares of Kratos stock if Mr. Weller holds
less than 10,000 options.

        2.6   To the extent that Thomas Munro still owns or controls any options
to purchase shares of Kratos stock, he agrees to forfeit to Kratos any and all
claims relating to 10,000 options to purchase shares of Kratos stock, or all
options to purchase shares of Kratos stock if Mr. Munro holds less than 10,000
options.

        2.7   To the extent that Terry Ashwill still owns or controls any
options to purchase shares of Kratos stock, he agrees to forfeit to Kratos any
and all claims relating to 10,000 options to purchase shares of Kratos stock, or
all options to purchase shares of Kratos stock if Mr. Ashwill holds less than
10,000 options.(10)

--------------------------------------------------------------------------------

(10)In negotiating the Settlement, the Settling Parties originally had agreed
upon forfeitures of stock or options to purchase shares of Kratos stock in
amounts equal to ten times, respectively, those amounts enumerated in ¶¶2.1-2.7
herein. In August 2009, however, Kratos announced that its Board had approved a
1-for-10 reverse split of its common stock, following approval by Kratos
stockholders on June 4, 2009. The record date established for the reverse stock
split was September 10, 2009. Proportional adjustments also were made to Kratos'
stock options and other equity incentive awards, equity compensation plans,
outstanding warrants and convertible notes. Accordingly, the amounts of stock or
options to purchase shares of Kratos stock set forth in ¶¶2.1-2.7 herein reflect
this 1-for-10 reverse split.

9

--------------------------------------------------------------------------------



        3.    Corporate Governance Measures    

        In full and final settlement of the Derivative Actions, the Kratos Board
has agreed to adopt, or to maintain where already implemented, the corporate
governance measures outlined below within thirty days from the date the Judgment
becomes Final and will keep such measures in force and effect for a period of no
less than four years from the date from the date the Judgment becomes Final,
except as stated otherwise in ¶3.10(b) below. Kratos acknowledges that
Plaintiffs' actions, including the institution and prosecution of the Derivative
Actions, were a direct and material factor in the corporate governance policies
that have been enacted since the filing of the Derivative Actions and were a
material factor in the enactment of the measures that will be adopted within
thirty days from the date the Judgment becomes Final. The various measures
include:

        3.1    The Board of Directors    

        (a)   The Board shall adopt a resolution that requires all directors,
including the current Board, to attend annually at least one corporate
governance class that is designed to keep corporate directors abreast of trends
in governance and aware of their fiduciary, legal, and ethical responsibilities.

        (b)   The Board shall adopt the appropriate resolutions to implement the
following corporate governance reforms:

          (i)  the Company's Board shall be increased by two Independent
Directors within eighteen months from the date the Judgment becomes Final;

         (ii)  each director of the Company shall be elected to the Board by
majority vote;

        (iii)  no individual member of the Board shall be the Chairman of more
than one Board committee;

        (iv)  each director of the Company shall be required to certify in
writing annually that he or she has received, read, and understands the
guidelines for directors set forth in the Company's Code of Legal and Ethical
Conduct;

         (v)  the performance of the Chairman of the Board shall be evaluated by
the Board annually. Should the remaining directors determine that the Board
Chairman is not sufficiently active or successful in providing meaningful
leadership for the Board, he or she shall be replaced as the Chairman;

        (vi)  the Company's independent registered public auditing firm may not
perform any consulting work for the Company, other than tax consulting work;

       (vii)  the Company's Chief Executive Officer ("CEO") and Chief Financial
Officer ("CFO") shall be responsible for ensuring that the Company's revenue
recognition policy, which conforms to the requirements of GAAP as currently in
effect or as amended, is implemented and utilized throughout the Company. The
CEO and CFO shall report to the Board on an annual basis regarding the
implementation and operation of this policy. The CEO and CFO shall distribute
the Company's revenue recognition policy to each such Company employee who
records or reviews the recording of revenue and ensure that each such Company
employee completes an employee training program concerning the Company's policy
on revenue recognition. Any questions regarding that policy or training program,
or the application of the policy, shall be directed to the Company's CFO, who
shall inform the CEO; and

      (viii)  at each regularly scheduled Board meeting, the Company's CFO (or
his or her designee) shall provide a report as to the Company's financial
condition and prospects, including, but not limited to, a discussion of any
material decreases in revenues and earnings,

10

--------------------------------------------------------------------------------






if any, management plans for ameliorating or reversing such negative trends and
the success or failure of any such plans presented in the past.

        3.2    Responsibilities of the Independent Directors    

        (a)   The Board shall adopt a resolution requiring that a majority of
the members of the Board shall be Independent Directors.

        (b)   The Independent Directors shall meet separately from the rest of
the Board on a quarterly basis.

        3.3    Board Committees    

        (a)   The Board will re-institute its Nominating and Corporate
Governance Committees consisting of no less than two Independent Directors to
oversee the nomination of the additional director(s), and to implement and
oversee appropriate corporate governance reforms.

        (b)   The Board's committees shall have standing authorization, in their
own discretion, to retain legal or other advisors of their choice, who shall
report directly to the Board or committee.

        (c)   The Bylaws of the Company shall be revised to include specific
limits on outside board memberships. The CEO of the Company shall not
participate on the board of directors of any more than one additional for-profit
corporation (either publicly traded or privately held) for a period of two
years,(11) and a majority of Independent Directors shall not serve on more than
three boards of directors of publicly held companies, including the Company. Any
CEO or other full-time senior corporate officer of another company serving on
the Company's Board shall be limited to not more than two public company boards
of directors in total, including the boards of directors of such person's own
employer and the Company.



--------------------------------------------------------------------------------

(11)The CEO will be permitted to serve on the board of directors of not more
than one additional company with advance consent of the Nominating and Corporate
Governance Committee. In general, however, the CEO shall devote his or her full
energies to running the Company.

        3.4    Compensation Committee    

        (a)   The Company shall have a Compensation Committee Charter that
expressly vests in the Compensation Committee the responsibility and obligation
to:

          (i)  approve the Company's stock option grants, including the approval
of employees and parties who are to receive stock option grants and the details
of those option grants; and

         (ii)  prevent the granting, issuance, or approval of any stock options
that have been or can be market-timed, backdated, or otherwise manipulated.

        (b)   The Compensation Discussion and Analysis written for the Company's
annual Proxy Statement shall address efforts undertaken by the Compensation
Committee to design and implement systems and controls to prevent the granting,
issuance, and/or approval of market-timed, backdated, or manipulated stock
option grants.

        (c)   The Compensation Committee shall not delegate its authority to
grant stock options to a Stock Option Administrator unless the delegated Stock
Option Administrator is a member of the Compensation Committee of the Board. If
a Stock Option Administrator is delegated the authority to grant stock options,
any stock option grant by the Stock Option Administrator must be approved by the
entire Compensation Committee.

        (d)   The Compensation Committee shall select and retain an independent
compensation consultant to provide advice and guidance to the Committee as
needed. In addition, the consultant

11

--------------------------------------------------------------------------------






shall, at such times as requested by the Committee, conduct a comparative market
study of the Company's executive compensation policies, practices, and
procedures. This study shall be delivered to the Compensation Committee for its
use in evaluating and revising, if necessary, the compensation structure for the
Company's executives.

        3.5    Enhanced Internal Audit Function    

        (a)   The Company shall implement and maintain an enhanced internal
audit function. The Company's outside auditor shall not provide this service.
The Internal Auditor, who shall be approved by the Board and report directly to
the Audit Committee at least annually, shall review the Company's internal
control environment. The Internal Auditor shall be responsible for devising an
Internal Audit Plan for each fiscal year that will be presented to the Audit
Committee.

        (b)   A written report shall be prepared for each internal audit
performed describing the internal audit's findings, opinions, and
recommendations, if any. These written reports shall be directed to the CEO,
CFO, and the Audit Committee for review and, if necessary, remedial action.

        3.6    Audit Committee    

        (a)   The Audit Committee shall use its best efforts to have at least
two members with an accounting or financial management background. If an Audit
Committee member possessing such accounting or financial background resigns, is
terminated, or otherwise is removed from his or her directorship on the Audit
Committee, the Board shall use its best efforts to replace such director within
ninety days of his or her departure with another director that has an accounting
or financial management background. These best efforts shall include the
commencement of a search to locate an additional Board member with an accounting
or financial management background.

        (b)   The Audit Committee shall have a charter which includes the
following provisions:

          (i)  meetings to be held, among other times, prior to the commencement
and prior to the completion of the annual audit;

         (ii)  each meeting shall include a meeting with appropriate Company
management, followed by an executive session with no management present; and

        (iii)  each meeting shall have a written agenda.

        (c)   The Audit Committee's responsibilities shall include:

          (i)  meeting with the Company's independent registered public
accounting firm concerning:

        (1)   the reliability of the Company's forward-looking statements
contained in interviews with media agencies, investor conference calls,
committee reports, quarterly and annual reports, proxy statements, and press
releases disseminated by the Company; and

        (2)   the reliability of the Company's statements relating to internal
financial control mechanisms contained in interviews with media agencies,
investor conference calls, committee reports, quarterly and annual reports,
proxy statements, and press releases disseminated by the Company.

         (ii)  meeting with management to ascertain the Company's primary
business exposure risks; and

        (iii)  meeting with the Company's Internal Auditors at year-end
regarding:

        (1)   the nature of the internal audit plan, including the effectiveness
and continued use of the policies and procedures of the internal audit plan;

12

--------------------------------------------------------------------------------



        (2)   the appropriate staffing levels for the internal audit function;

        (3)   whether the Company's financial reporting policies and practices
are sufficiently transparent; and

        (4)   whether the Company's financial reporting policies and practices
are unusually aggressive.

        3.7    Stock Option Granting Policies and Procedures    

        (a)   The following stock-option related controls, that already have
been implemented by the Company, will be maintained for a period of no less than
four years from the date of entry of the Judgment:

          (i)  segregating certain responsibilities related to option granting
and the execution of stock option exercise transactions, including, but not
limited to, the Director of Financial Reporting being required to approve
exercises and the Assistant Controller/Director of Financial Reporting being
required to separately review all entries to the Company's Equity Edge database
by the Stock Option Administrator;

         (ii)  documenting and assessing the design and operating effectiveness
of key internal controls over the stock administration function;

        (iii)  establishing processes and procedures to increase communications
between the stock administration, human resources, and accounting functions,
including but not limited to, requiring communications between human resources
and accounting/finance related to any separation agreement that might result in
a modification of terms;

        (iv)  adding independent reviews and reconciliations of stock option
activity separate from the stock administration function;

         (v)  establishing a consistent, formalized procedure for stock option
award procedures including limiting the authority to approve stock option
grants;

        (vi)  upgrading the equity tracking software program and system controls
that support the processes and continuing to maintain the most current version
of the option tracking software;

       (vii)  requiring and arranging for training for those employees who
utilize the Company's equity tracking software program, as well as all those
involved in the stock option granting process, to enhance awareness and
understanding of legal, tax, and accounting implications;

      (viii)  requiring that only an employee independent of the stock
administration function be allowed to communicate stock option exercise
instructions to the Company's transfer agent;

        (ix)  requiring quarterly reconciliation of exercises according to
transfer agent records versus exercises according to the Equity Edge database to
identify any discrepancies;

         (x)  requiring approval by the Company's Compensation Committee during
meetings rather than by use of Unanimous Written Consents;

        (xi)  requiring the development of an annual option granting plan and
option granting matrix;

       (xii)  dissolving the Company's non-officer stock option committee; and

      (xiii)  the grant date of all stock options shall be the fifteenth trading
day of the month after which they are approved.

        (b)   All stock option plans adopted by the Company shall clearly define
the exercise price, grant date, and the fair market value of stock. The exercise
price or value of any equity award

13

--------------------------------------------------------------------------------



shall be determined by fair market value of the Company's stock on the date of
the grant. The fair market value of the Company's stock shall be the closing
price (or closing bid, if no sales were reported) for a share of the Company's
stock on such days as quoted by the exchange or over-the-counter market on which
the stock is listed.

        (c)   Any and all stock option plans that permit market timing or
backdating of stock options are void and shall be without force or effect.

        (d)   Any substitute stock option plan(s) adopted by the Company in the
future must expressly prohibit market timing and backdating of stock options.

        (e)   Any stock option plans shall give the Compensation Committee the
sole and exclusive power and duty to administer the Company's stock option
plans.

        (f)    Any and all disclosure requirements concerning executive
compensation and stock option grants, including the Sarbanes-Oxley Act of 2002
disclosure requirements, shall be followed by the Company.

        (g)   All requirements of the Internal Revenue Code as they relate to
the granting, issuance, timing, pricing, and treatment of stock options shall be
observed and followed by the Company.

        (h)   The substance of the following clauses shall be included in any
current and/or subsequent equity incentive plan, whether subject to stockholder
approval or not:

          (i)  The exercise price for each stock option grant shall be at least
100% of the fair market value on the date of the grant;

         (ii)  the Company shall give notice of the determination to each
employee or consultant to whom a stock option is so granted as soon as
reasonably practicable, but in no event shall such notice be given more than
thirty days after the date of such grant; and

        (iii)  authority to grant stock option awards shall be limited to the
full Board or the Compensation Committee, consisting of three or more
independent directors, and shall not be delegated to any other person or body.

        3.8    Insider Trading Policy    

        The Company shall adopt an Insider Trading Policy that provides as
follows:

        (a)   The Insider Trading Policy shall specifically prohibit all Company
directors, officers and employees from trading in Company securities while in
possession of material, non-public information regarding the Company, including,
but not limited to: (i) material, non-public information regarding actual or
estimated results of operations and earnings; (ii) material, non-public
proposals or agreements relating to mergers, acquisitions or divestitures; and
(iii) material, non-public information regarding significant contracts, patents,
or new product development.

        (b)   The Insider Trading Policy shall encourage all directors and
Section 16 officers who wish to trade in Company securities to adopt a valid
trading plan pursuant to SEC Rule 10b5-1, 17 C.F.R. § 240.10b5-1.

        (c)   The Insider Trading Policy shall require all other Company
employees who wish to trade in Company securities to do so only within
prescribed trading windows, to be established by the Board. All Company
employees who have not adopted a valid Rule 10b5-1 trading plan shall be
prohibited from trading in Company securities, except during open trading
windows.

14

--------------------------------------------------------------------------------



        3.9    Related-Party Transactions    

        (a)   The Company shall maintain its policy entitled "Conflict of
Interest and Related Party Transactions," which became effective on October 9,
2007.

        (b)   Any material changes to the Conflict of Interest and Related Party
Transactions Policy may be made only with the approval of the Board.

        3.10    Additional Controls    

        (a)   The following additional controls that already have been
implemented by the Company will be maintained for a period of no less than four
years from the date of entry of the Judgment:

          (i)  The Company shall continue to maintain its internal Contracts
Administration Department, which has been established to ensure that complete
contract files are maintained to support the project estimate-at-completion
computation. This is accomplished using a database in which all relevant
contract administration documents are maintained. As a part of the revised
revenue recognition procedures, the database is accessed to update information
needed in the period-end estimate-at-completion.

         (ii)  In conjunction with the Company's month-end and year-end closing
procedures, the Company has implemented additional monitoring and review
controls over its estimate-at-completion calculations, as well as its
invoicing/customer billings procedures and its valuation of accounts receivable
balances.

        (iii)  Shareholder Nominated Director Process. The Independent Directors
shall consider and evaluate recommendations for director nominees proposed by a
qualified stockholder. The stockholder must submit its director nominee
recommendation to the Corporate Secretary in writing and provide the following
information:

        (1)   a statement by the stockholder that: (i) the stockholder is the
holder of at least 1% of the Company's capital stock; (ii) the stock has been
held for at least one year prior to the date of the submission; and (iii) the
stockholder will continue to hold the shares through the date of the annual
stockholder meeting;

        (2)   the candidate's name, age, contact information, and current
principal occupation or employment;

        (3)   a description of the candidate's qualifications and business
experience during, at a minimum, the last five years, including the candidate's
principal occupation or employment, and the name and principal business of any
corporation or other organization in which the candidate was employed;

        (4)   the candidate's resume; and

        (5)   three references.

        (iv)  to be evaluated in connection with the Company's established
procedures for evaluating potential director nominees, the qualifying
stockholder must provide the stockholder's director nominee recommendation to
the Company at least 120 days prior to the anniversary of the date proxy
statements were mailed to stockholders in connection with the prior year's
annual stockholder meeting.

        (b)   The Chairman of the Board must not simultaneously hold the
position of CEO. Given the importance of finding an appropriate Chairman of the
Board, the Company will have four years from the date the Judgment becomes Final
to begin complying with this provision. This provision shall remain in effect
for a period of no less than four years from the date on which the provision is
first implemented.

15

--------------------------------------------------------------------------------



        4.    Restriction of Voting Rights    

        In connection with the Settlement of the Derivative Actions, Masood
Tayebi and Massih Tayebi hereby agree that for a period of no less than three
years from the date the Judgment becomes Final, they will not exercise any of
the voting rights associated with any of the shares of Kratos stock that they
personally own or that they control through any trust or other entity. Masood
Tayebi and Massih Tayebi shall provide the Company with a signed certification
each year stating that they did not exercise any of the voting rights associated
with any of the shares they own or control and did not make any material
recommendations to anyone exercising voting rights in Kratos stock with respect
to the exercise of those rights.

        5.    Attorneys' Fees and Reimbursement of Expenses    

        5.1   Subject to Court approval and in recognition of the benefits
conferred on Kratos as a direct and material factor resulting from the
Derivative Actions, Kratos agrees to pay and/or to cause its D&O Insurer(s) to
pay to Plaintiffs' Counsel $2,000,000, based upon an agreement reached between
and among Kratos and its D&O Insurer(s) concurrently with this Settlement, for
Plaintiffs' Counsel's attorneys' fees and reimbursement of expenses. Kratos also
agrees to cause its D&O Insurer(s) to pay to Kratos a substantial portion of
past and anticipated future legal fees and related costs, incurred by
Defendants' counsel in connection with the Derivative Actions based upon a
separate agreement reached between and among Kratos and its D&O Insurer(s)
concurrently with this Settlement. Plaintiffs' Counsel shall not seek a fee in
excess of $2,000,000 and Kratos will not oppose a fee request by Plaintiffs'
Counsel of $2,000,000. Kratos shall cause to be transferred to an account
maintained by Plaintiffs' Counsel $2,000,000 within five business days of entry
of the order preliminarily approving the Settlement and providing for notice to
Current Kratos Stockholders of the hearing on this Settlement. The Fees and
Expenses Payment is subject to the obligation of Plaintiffs' Counsel and their
law firms (or their successors) to refund that amount plus interest thereon at
the then-current ninety-day T-Bill rate, in the event of a reversal or
modification on appeal or if the Effective Date does not occur. Said refund
shall be paid to Kratos within ten business days of written notification of that
event.

        5.2   In the event the Stipulation shall terminate, or be canceled, or
shall not become effective for any reason, or if the Judgment or the order
awarding fees and expenses is reversed or modified on appeal, within ten
business days after written notification of such event is sent by Kratos'
Counsel to Plaintiffs' Counsel, the Fees and Expenses Payment (including any
accrued interest), or portion thereof, shall be refunded by Plaintiffs' Counsel
to Kratos in an amount consistent with such reversal or modification.
Plaintiffs' Counsel, as a condition of receiving such fees and reimbursement of
expenses, on behalf of itself and each of its partners and/or shareholders,
agrees that the law firm and its partners and/or shareholders are subject to the
jurisdiction of the Court for the purpose of enforcing the Stipulation. Without
limitation, each such law firm and its partners and/or shareholders agree that
the Court may, upon application of Kratos or Individual Defendants and on notice
to Plaintiffs' Counsel, summarily issue orders, including but not limited to,
judgments and attachment orders, and may make appropriate findings of or
sanctions for contempt, against them or any of them should such law firm fail to
timely repay the Fees and Expenses Payment it received.

        5.3   Plaintiffs' Counsel shall have sole responsibility for
apportioning and distributing the Fees and Expenses Payment, and in no event
shall Individual Defendants or Kratos have any obligations or liability with
respect to that apportionment or distribution, and/or to any Person who may
assert some claim thereto.

        5.4   Any order or proceedings relating to the Fees and Expenses
Payment, or any appeal from any order relating thereto or reversal or
modification thereof, shall not operate to terminate, modify or cancel the
Stipulation, or affect or delay the finality of the Judgment approving the
Stipulation and the settlement of the Action.

16

--------------------------------------------------------------------------------



        5.5   Except as expressly provided for in ¶¶5.1-5.3 above, Plaintiffs
and Plaintiffs' Counsel shall bear their own attorneys' fees and costs incurred
in connection with the matters set forth in this Stipulation.

        6.    Preliminary Approval, Notice Orders, and Settlement Hearing    

        6.1   Within thirty calendar days after the execution of this
Stipulation, counsel for the Settling Parties, or any of them, shall submit this
Stipulation together with its Exhibits to the Court and shall apply for entry of
an order, substantially in the form of Exhibit B attached hereto, preliminarily
approving the Settlement set forth in the Stipulation, and providing for notice
of Current Kratos Stockholders of the hearing on this Settlement (the
"Preliminary Approval Order"). Such order shall specifically include provisions
that will:

        (a)   preliminarily approve this Stipulation and the Settlement set
forth herein;

        (b)   approve the Summary Notice of Pendency and Settlement of
Derivative Actions (the "Summary Notice"), substantially in the form of
Exhibit B-1 attached hereto, for publication in a national financial newspaper,
such as Investor's Business Daily, and a nationally recognized newswire, such as
PR Newswire;

        (c)   approve the Notice of Pendency and Settlement of Derivative
Actions (the "Notice"), substantially in the form of Exhibit B-2 attached
hereto, for posting on the websites of Kratos and Robbins Umeda LLP, and for
filing by Kratos with the SEC via a Form 8-K;

        (d)   find that the Notice and Summary Notice given pursuant to
subparagraph (b) above constitutes the best notice practicable under the
circumstances and is valid, due, and sufficient notice to all such Persons under
California and/or Delaware law, the United States Constitution, and any other
applicable law;

        (e)   schedule a hearing (the "Settlement Hearing") to be held by the
Court to determine whether the proposed Settlement as contained in this
Stipulation should be approved as fair, just, reasonable, and adequate and the
Judgment approving the Settlement should be entered;

        (f)    provide that any objections by Current Kratos Stockholders to:
(i) the proposed Settlement contained in this Stipulation, or (ii) the entry of
the Judgment approving the Settlement shall be heard, and any papers submitted
in support of said objections shall be received and considered by the Court at
the hearing only if, on or before a date to specified in the Notice, Persons
making objections file notice of their intention to appear and copies of any
papers in support of their position with the Clerk of the Court and serve such
notice and papers on counsel as identified in the Notice;

        (g)   provide that pending final determination of whether the Settlement
contained in this Stipulation should be approved, neither Plaintiffs, nor any
Kratos Stockholder, either directly, representatively, derivatively, or in any
other capacity, shall commence or prosecute any action or proceeding in any
court or tribunal asserting any of the claims released in this Stipulation
against Settling Defendants;

        (h)   provide that the Settlement Hearing may, from time to time and
without further notice to the Current Kratos Stockholders, be continued or
adjourned by order of the Court;

        (i)    provide that Kratos shall be solely responsible for, and shall
cause to be paid, the cost of printing and dissemination of the Notice.

        7.    Releases and Bar    

        7.1   Upon the Effective Date, Plaintiffs, on behalf of themselves and,
to the fullest extent permitted by law, on behalf of Kratos Stockholders, shall
be deemed to have, and by operation of the Judgment shall have, fully, finally,
and forever released, relinquished, and discharged all Released

17

--------------------------------------------------------------------------------




Claims (including Unknown Claims), and any and all claims relating to or arising
out of or connected with the Settlement or resolution of the Derivative Actions,
against Individual Defendant Releasees and Kratos Releasees, except for
obligations imposed by the Stipulation in connection with the Settlement.

        7.2   Upon the Effective Date, Kratos and the Individual Defendants
shall be deemed to have, and by operation of the Judgment shall have, fully,
finally, and forever released, relinquished, and discharged Plaintiff Releasees
from all claims (including Unknown Claims), arising out of, based upon or
related to the institution, prosecution, assertion, settlement, or resolution of
the Derivative Actions and/or the Released Claims, except for obligations
imposed by the Stipulation in connection with the Settlement.

        7.3   Upon the Effective Date, each of the Individual Defendants shall
be deemed to have, and by operation of the Judgment shall have, fully, finally,
and forever released, relinquished, and discharged Kratos Releasees from all
claims (including all Unknown Claims) arising out of, based upon or related to
the institution, prosecution, assertion, settlement, or resolution of the
Derivative Actions, except that the Individual Defendants, by virtue of this
Stipulation, have not released, relinquished, or discharged Kratos Releasees
from any rights, claims, or causes of action for indemnification, including, but
not limited to, insurance indemnification, and/or advancement of attorneys' fees
and expenses (or other defense costs), for any matter whatsoever, required or
permitted to the fullest extent under Kratos' Certificate of Incorporation or
Bylaws, California or Delaware law, or any indemnification or similar agreement
between Kratos and any such Individual Defendants.

        7.4   Upon the Effective Date, Kratos shall be deemed to have, and by
operation of the Judgment shall have, fully, finally, and forever released,
relinquished, and discharged all Released Claims (including Unknown Claims), and
any and all claims relating to or arising out of or connected with the
Settlement or resolution of the Derivative Actions, against the Individual
Defendant Releasees.

        7.5   Upon the Effective Date, each of the Individual Defendants shall
be deemed to have, and by operation of the Judgment shall have, fully, finally,
and forever released, relinquished, and discharged all Released Claims
(including Unknown Claims), and any and all claims relating to or arising out of
or connected with the Settlement or resolution of the Derivative Actions against
the other Individual Defendant Releasees, except that Individual Defendants by
virtue of this Stipulation have not released, relinquished, or discharged Kratos
Releasees from any rights, claims, or causes of action for indemnification,
including, but not limited to, insurance indemnification, and/or advancement of
attorneys' fees and expenses (or other defense costs), for any matter whatsoever
required or permitted to the fullest extent under Kratos' Certificate of
Incorporation or Bylaws, California or Delaware law, or any indemnification or
similar agreement between Kratos Releasees and any such Individual Defendants.

        7.6   Pending final determination of whether the Settlement should be
approved, neither Plaintiffs, Kratos, nor any Kratos Stockholders shall
commence, maintain, or prosecute against any of Settling Defendants, whether
directly or derivatively on behalf of Kratos, any action or proceeding in any
court or tribunal asserting any of the Released Claims, and all proceedings and
further activity between the Settling Parties in the Derivative Actions, except
for those activities and proceedings relating to the Stipulation and the
Settlement, shall be stayed.

        8.    Effective Date and Conditions of Settlement    

        8.1   The Effective Date shall be the first date by which all the
following events and conditions shall have occurred or been met:

        (a)   execution of the Stipulation;

        (b)   entry of the Preliminary Approval Order;

        (c)   entry of the Judgment;

18

--------------------------------------------------------------------------------



        (d)   payment of Plaintiffs' Counsel's attorneys' fees and reimbursement
of expenses in accordance with ¶5.1;

        (e)   the Judgment has become Final; and

        (f)    dismissal of the State Action with prejudice in accordance with
¶8.4.

        8.2   If all of the conditions specified in ¶8.1 are not met, then this
Stipulation shall be canceled and terminated, and the Fees and Expenses Payment
(plus any interest that has accrued thereon) shall be returned subject to ¶5.2,
unless Plaintiffs' Counsel, counsel for the Individual Defendants, and Kratos'
Counsel mutually agree in writing to waive or modify any conditions that are not
satisfied and otherwise agree to proceed with this Stipulation.

        8.3   In the event that the Stipulation or Settlement is not approved by
the Court, the State Action is not dismissed with prejudice, or the Settlement
set forth in the Stipulation is terminated for any reason, the Settling Parties
shall be restored to their respective positions in the Derivative Actions as of
January 5, 2010, and all negotiations, proceedings, documents prepared, and
statements made in connection herewith shall be without prejudice to the
Settling Parties, shall not be deemed or construed to be an admission by any
Settling Party of any act, matter, or proposition and shall not be used in any
manner or for any purpose in any subsequent proceeding in the Derivative Actions
or in any other action or proceeding. In such event, the terms and provisions of
the Stipulation, with the exception of ¶¶5.2, 6.1(i), 8.2-8.3, 10.1-10.16
herein, shall have no further force and effect with respect to the Settling
Parties and shall not be used in the Derivative Actions or in any other
proceeding for any purpose, and any Judgment or order entered by the Court in
accordance with the terms of the Stipulation shall be treated as vacated, nunc
pro tunc.

        8.4   Within five business days from the date on which the Judgment
becomes Final, Plaintiffs' Counsel, on behalf of State Plaintiffs, shall file a
Stipulation of Dismissal with prejudice in the State Action, signed by all
parties to the State Action, and request an order dismissing the State Action.
Plaintiffs' Counsel, on behalf of State Plaintiffs, shall file and serve notice
of any dismissal order within five business days of entry by the State Court.

        9.    Bankruptcy    

        9.1   In the event that a case is commenced in respect to any Individual
Defendant or Kratos under Title 11 of the United States Code (Bankruptcy), or a
trustee, receiver, or conservator is appointed under any similar law, the
Settling Parties agree to use their reasonable best efforts to obtain all
necessary orders, consents, releases, and approvals for effectuation of this
Stipulation in a timely and expeditious manner. By way of example only, the
Settling Parties agree to cooperate in making applications and motions to the
bankruptcy court for relief from any stay, approval of the settlement, authority
to release funds, authority for Kratos' insurer to disburse insurance proceeds
consistent with this Stipulation, authority to release claims and indemnify
officers and directors, and authority for the Court to enter all necessary
orders and judgments, and any other actions reasonably necessary to effectuate
the terms of this Stipulation.

        9.2   In the event that a case is commenced in respect to any Individual
Defendant or Kratos under Title 11 of the United States Code (Bankruptcy), or a
trustee, receiver, or conservator is appointed under any similar law, the
Settling Parties agree that all dates and deadlines set forth herein will be
extended for such periods of time as are necessary to obtain necessary orders,
consents, releases, and approvals from the bankruptcy court for effectuation of
this Stipulation.

        10.    Miscellaneous Provisions    

        10.1 The Settling Parties (a) acknowledge that it is their intent to
consummate this Settlement; and (b) agree to cooperate to the extent necessary
to effectuate and implement all terms and conditions of

19

--------------------------------------------------------------------------------




the Stipulation and to exercise their reasonable best efforts to accomplish the
foregoing terms and conditions of the Stipulation.

        10.2 Except as to any existing obligation of Kratos to the Individual
Defendants, the Settling Parties intend this Settlement to be a final and
complete resolution of all disputes between them with respect to the claims made
in the Derivative Actions.

        10.3 Neither this Stipulation nor the Settlement contained herein, nor
any act performed or document executed pursuant to or in furtherance of the
Stipulation or the Settlement: (a) is or may be deemed to be or may be used as
an admission of, or evidence of, the validity of any claims released therein or
by virtue of the releases attached thereto, including any of the Released
Claims; or (b) may be deemed to be or may be used as an admission or evidence of
any fault, wrongdoing, omission, or liability of any of the Settling Defendants,
in any civil, criminal, or administrative proceeding in any court,
administrative agency or other tribunal. Settling Defendants may file the
Stipulation, the Judgment, and/or any document executed pursuant to or in
furtherance of the Stipulation, in any action that may be brought against them
in order to support a defense or counterclaim based on principles of res
judicata, collateral estoppel, full faith and credit, release, judgment bar
reduction, or any theory of claim preclusion or issue preclusion or similar
defense or counterclaim. The Individual Defendants have denied and continue to
deny each and all of the claims alleged or threatened or suggested against them
in or relating to the Derivative Actions. While Individual Defendants deny that
the claims advanced in the Derivative Actions were meritorious, Individual
Defendants agree and the Judgment in the Federal Action will state, that the
Derivative Actions were filed in good faith and in accordance with the
applicable California and/or Delaware law and the Federal Rules of Civil
Procedure, including Rule 11 of the Federal Rules of Civil Procedure, and are
being settled voluntarily after consultation with competent legal counsel.

        10.4 In the event that any part of the Settlement is found to be
unlawful, void, unconscionable, or against public policy by a court of competent
jurisdiction, the Settling Parties agree that the remaining terms and conditions
of the Settlement shall remain intact. Further, the waiver by one party of any
breach of this Stipulation by any other party shall not be deemed a waiver of
any other prior or subsequent breach of this Stipulation.

        10.5 The Settling Parties, and each of them, agree, to the extent
permitted by law, that all agreements made and orders entered during the course
of the Derivative Actions relating to the confidentiality of information shall
survive this Stipulation.

        10.6 All confidential discovery materials produced during the Derivative
Actions shall, within thirty days after the Effective Date, be destroyed by the
party obtaining the materials, provided, however, that counsel's work product
need not be destroyed. A letter certifying compliance with this provision shall
be provided to counsel for the producing party.

        10.7 The Exhibits attached hereto are material and integral parts hereof
and are hereby incorporated by reference as though fully set forth herein.

        10.8 The Stipulation may be amended or modified only by a written
instrument signed by or on behalf of all Settling Parties or their
successors-in-interest.

        10.9 Each counsel or other person executing the Stipulation or its
Exhibits on behalf of any Settling Party hereto warrants that such person has
the full authority to do so and are expressly authorized by their client(s) to
take all appropriate action required or permitted to be taken pursuant to the
Stipulation to effectuate its terms and also are expressly authorized to enter
into any modifications or amendments to the Stipulation on behalf of their
client(s) that they deem appropriate.

        10.10  Except as provided herein, the Stipulation and the Exhibits
attached hereto constitute the entire agreement among the Settling Parties, and
no representations, warranties or inducements have

20

--------------------------------------------------------------------------------




been made to any Settling Party concerning the Stipulation or its Exhibits other
than the representations, warranties and covenants contained and memorialized in
such documents.

        10.11  The headings herein are used for the purpose of convenience only
and are not meant to have legal effect.

        10.12  The Court shall retain jurisdiction with respect to
implementation and enforcement of the Stipulation, and all parties hereto submit
to the jurisdiction of the Court for purposes of implementing and enforcing the
Settlement.

        10.13  The Stipulation may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument. Counsel for the Settling Parties to the Stipulation shall exchange
among themselves signed counterparts, and a complete set of original executed
counterparts shall be filed with the Court.

        10.14  The Stipulation shall be binding upon, and inure to the benefit
of, the successors and assigns of the Settling Parties hereto. Plaintiffs and
Plaintiffs' Counsel represent and warrant that none of the claims or causes of
action asserted by them, or that could have been asserted by them, in the
Derivative Actions have been assigned, encumbered, or in any manner transferred,
in whole or in part.

        10.15  The Stipulation and the Exhibits thereto shall be considered to
have been negotiated, executed, and delivered, and to be wholly performed, in
the State of California, and the rights and obligations of the parties to the
Stipulation, and the construction, interpretation, operation, effect, and
validity of this Stipulation, and all documents necessary to effectuate it,
shall be governed by the internal laws of the State of California without regard
to conflict of law principles.

        10.16  This Stipulation shall not be construed more strictly against one
party than another merely by virtue of the fact that it, or any part of it, may
have been prepared by counsel for one of the parties, it being recognized that
it is the result of arm's-length negotiations between the parties and all
parties have contributed substantially and materially to the preparation of this
Stipulation.

21

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Settling Parties hereto have caused the
Stipulation to be executed, by their duly authorized attorneys.

Dated: January 5, 2010   MORRISON & FOERSTER LLP
 
 
By:
 
/s/ Sean T. Prosser


--------------------------------------------------------------------------------


 
 
 
 
MORRISON & FOERSTER LLP
SEAN T. PROSSER (CA SBN 163903)
TYSON E. MARSHALL (CA SBN 222488)
12531 High Bluff Drive, Suite 100
San Diego, California 92130-2040
Telephone: (858) 720-5100
Facsimile: (858) 720-5125
sprosser@mofo.com
 
 
 
 
Attorneys for Nominal Defendant WIRELESS FACILITIES, INC.; Individual Defendants
THOMAS A. MUNRO, DANIEL STOKELY, ERIC DEMARCO, DAVID A. GARRISON, FRANKIE
FARJOOD, DAVID LEE, WILLIAM A. OWENS, BANDEL CARANO, JAMES R. EDWARDS, SCOTT
FOX, DEANNA H. LUND, ANDREW M. LEITCH, LAURA SIEGAL, NAOMI D. WHITACRE, GEORGE
WOZENCRAFT, and WILLIAM MAZILLY; and Specially Appearing Defendants FARZAD
GHASSEMI, GREGORY JACOBSEN, SCOTT I. ANDERSON, SCOT JARVIS, and WILLIAM HOGLUND
Dated: January 5, 2010
 
ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP
 
 
By:
 
/s/ Keith P. Bishop


--------------------------------------------------------------------------------


 
 
 
 
ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP
KEITH P. BISHOP
LAWRENCE D. LEWIS
1900 Main Street, 5th Floor
Irvine, CA 92614
Telephone: (949) 553-1313
Facsimile: (949) 553-8354
Email: kbishop@allenmatkins.com
 
 
 
 
Attorneys for Individual Defendant William Bradford Weller

22

--------------------------------------------------------------------------------




Dated: January 5, 2010
 
HOWREY LLP
 
 
By:
 
/s/ Robert E. Gooding, Jr.


--------------------------------------------------------------------------------


 
 
 
 
HOWREY LLP
ROBERT E. GOODING, JR.
ROMAN E. DARMER
NATHAN C. KLEIN
4 Park Plaza, Suite 1700
Irvine, CA 92614
Telephone: (949) 721-6900
Facsimile: (949) 721-6910
Email: goodingr@howrey.com
 
 
 
 
Attorneys for Defendants Masood Tayebi and Massih Tayebi
Dated: January 5, 2010
 
ORRICK, HERRINGTON & SUTCLIFFE LLP
 
 
By:
 
/s/ James N. Kramer


--------------------------------------------------------------------------------


 
 
 
 
ORRICK, HERRINGTON & SUTCLIFFE LLP
JAMES N. KRAMER
SHIRLEY CHANG
The Orrick Building
405 Howard Street
San Francisco, CA 94105
Telephone: (415) 773-5700
Facsimile: (415) 773-5759
Email: jkramer@orrick.com
 
 
 
 
Attorneys for Defendant Terry Ashwill

23

--------------------------------------------------------------------------------




Dated: January 5, 2010
 
ROBBINS UMEDA LLP
 
 
By:
 
/s/ Brian J. Robbins


--------------------------------------------------------------------------------


 
 
 
 
ROBBINS UMEDA LLP
BRIAN J. ROBBINS
KEVIN A. SEELY
REBECCA A. PETERSON
600 B Street, Suite 1900
San Diego, CA 92101
Telephone: (619) 525-3990
Facsimile: (619) 525-3991
Email: brobbins@robbinsumeda.com
 
 
 
 
FARUQI & FARUQI, LLP
NADEEM FARUQI
DAVID H. LEVENTHAL
369 Lexington Avenue, 10th Floor
New York, NY 10017-6531
Telephone: (212) 983-9330
Facsimile: (212) 983-9331
Email: dleventhal@faruqilaw.com
 
 
 
 
Co-Lead Counsel for Federal Plaintiffs and State Plaintiffs

24

--------------------------------------------------------------------------------




CERTIFICATE OF SERVICE


        I hereby certify that on January 8, 2010, the foregoing document was
filed with the Clerk of the Court for the U.S. District Court, using the
electronic case filing system of the court. The electronic case filing system
sent a "Notice of Electronic Filing" to all attorneys of record who have
consented in writing to accept this Notice as service of documents by electronic
means. I hereby certify that I have served the foregoing document to all
individuals who have not consented to electronic notification by mail, and to
counsel not on the Court's list to receive e-mail notices, as indicated in the
attached service list.

    /s/ Brian J. Robbins


--------------------------------------------------------------------------------

BRIAN J. ROBBINS

25

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6



CERTIFICATE OF SERVICE
